DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 7/05/2022.  As directed by the amendment: claims 24 and 58 have been amended and new claim 59 has been added. Previously, claims 45-46 have been withdrawn, and claims 1-23, 27, 34, 40 have been canceled.  Thus, claims 24-26, 28-33, 35-39, 41-44, 47-59 are presently pending in the application.
Response to Arguments
Applicant argues on pages 8-10, the prior art Hunt fails to disclose or mention the possibility of the medical product being folded along multiple intended bending regions. The examiner respectfully disagrees. As previously asserted, Hunt discloses the implant has non-linear struts as described in U.S. Patent application 13/668,968, wherein the struts includes elongated members that are curved, arcuate and arch shaped structures (see paragraphs [0063] and [0077]). As evidenced by the U.S. patent application 13/668, 968, the curved/arched struts form “folds” to create a rounded exterior surface of the implant (paragraphs [0014], [0017], [0148] and [0154]), wherein the bends in the struts allows for the top and bottom surfaces of the implant to take on varying shapes including triangles, squares, circles  that is conducive for supporting the curvature of the anatomical site in which the implant supports (U.S. Patent application 968, paragraph [0082]). Applicant also describes in paragraph [0128] of the specification, the structural elements 110 forms intended bending regions to be matched with different bone-cavity openings and shapes.
Furthermore, Hunt discloses some or all of the struts may be designed to deform and elongate under loads.  See paragraphs 0065-0071.  Considering the curved shapes and orientations of the struts, these deformations occur in multiple directions as claimed.  Examiner further notes the claims do not require any requisite degree of folding so the claims are broadly interpreted.
Regarding claim 59, note the claim language is broader because only one of the three directions is required by the prior art to meet the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-26, 28-33, 35-39, 41-44 and 48-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt U.S. Publication 2014/0121776 A1.
Regarding Claim 24,58,59, Hunt discloses a medical product 100 (bone implant, see abstract and paragraph [0009]) for use in the filling up and/or closure of a bone cavity having structural elements connected to one another, characterized in that the structural elements are dividable into at least two groups of structural elements, namely at least into a first group of structural elements  108a, 108c and into a second group of structural elements 501a, 501b (as seen in Figures 1A, 5B and 5D and paragraphs [0010] and [0044-0045] and [0072-0073]), the structural elements of the first group 108a, 108c having a lower hardness than the structural elements of the second group 501a, 501b (paragraphs [0010] and [0044-0045] and [0072-0073]), wherein the structural elements of the first group 108a, 108c that are connected to one another form a number of intended bending regions of the product (as seen in the Figure 1A and 5A-5D). In addition, Hunt et al. discloses the deformation strength of the first portion is different from a second portion of the strut, such that the central struts may have a deformation strength that is greater than the surrounding struts wherein the longitudinal struts have a deformation strength greater than the surrounding struts, therefore, the first portion has a lower bending strength than the second portion. Hunt discloses the implant has non-linear struts as described in U.S. Patent application 13/668,968, wherein the struts includes elongated members that are curved, arcuate and arch shaped structures (see paragraphs [0063] and [0077]). As evidenced by the U.S. patent application 13/668, 968, the curved/arched struts forms said “folds” to create a rounded exterior surface of the implant (paragraphs [0014], [0017], [0148] and [0154]), wherein the bends in the struts allows for the top and bottom surfaces of the implant to take on varying shapes including triangles, squares, circles that is conducive for supporting the curvature of the anatomical site in which the implant supports (U.S. Patent application 968, paragraph [0082]). Applicant also describes in paragraph [0128] of the specification, the structural elements 110 forms intended bending regions to be matched with different bone-cavity openings and shapes.  Furthermore, Hunt discloses some or all of the struts may be designed to deform and elongate under loads.  See paragraphs 0065-0071.  Considering the curved shapes and orientations of the struts, these deformations occur in multiple directions as claimed.  Examiner further notes the claims do not require any requisite degree of folding so the claims are broadly interpreted.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the capability of folding in multiple directions in order to accommodate non-uniform stresses at the implant site as suggested by Hunt.
Regarding claim 59, note the claim language is broader because only one of the three directions is required by the prior art to meet the claim.  Nevertheless, Hunt discloses multiple directions as described supra.
Regarding Claim 25, Hunt et al. discloses characterized in that the product is an implant (spinal fusion cage, abstract and paragraph [0009]).
Regarding Claim 26, Hunt et al. discloses the structural elements of the first group are flexible (the struts are capable of elongation, see paragraphs [0026] and [0067]).
Regarding Claim 28, Hunt et al. discloses characterized in that the structural elements of the second group 40 are dimensionally stable or load-bearing (paragraphs [0010] and [0076], the central struts are dimensioned to have deformation strength greater than the surrounding to accommodate loading).
Regarding Claim 29, Hunt et al. discloses characterized in that the structural elements of the first group 108a, 108c are identical (the X shaped strut and the perimeter square struts seems identical as seen in Figures 1A-1B).
Regarding Claim 30, Hunt et al. discloses characterized in that the structural elements of the second group are dividable into two or more subgroups, the structural elements of each subgroup being identical to one another and the structural elements of different subgroups being different from one another (as seen in the annotated Figures 3A-3B and 5A-5D and paragraphs [0031], [0039] and [0044]).
Regarding Claim 31, Hunt et al. discloses characterized in that the structural elements of the first group are elongated structural elements, i.e., structural elements having a length-to-width ratio or length-to-diameter ratio greater than 1 (paragraphs [0009] and [0030]).
Regarding Claim 32, Hunt et al. discloses the product has a planar structure, more particularly sheet-shaped planar structure (paragraphs [0025-0029] and [0032-0033]), constructed from the structural elements of the first and second group, the length and width of which planar structure is in each case larger than the thickness or height of said planar structure (as seen in the annotated Figure 7).
Regarding Claim 33, Hunt et al. discloses characterized in that the structural elements of the first and/or second group have holes or openings (as seen in Figures 1A and 5A-5D).
Regarding Claims 35, 50, Hunt et al. discloses characterized in that the intended bending regions surround in each case at least one, more particularly just one, structural element of the second group 501a, 501b (as seen in Figures 1A and 5A-5D).
Regarding Claim 36, 39, 51, Hunt et al. discloses characterized in that the intended bending regions (regions 108a, 108c, 107) surround the at least one structural element of the second group 501a, 501b (paragraphs [0034-0035], [0038], [0041]). In the embodiment used in the rejection above, Figures 1A and 5A-5D does not expressly disclose the intending bending regions surrounding the second group are curved/circular/in the shape of a ring and are folding regions of the product. However, in an alternative embodiment as provided by the extrinsic evidence described in Hunt U.S. Publication 2013/0123935, Hunt et al. teaches the web structure in Figures 26A-26D includes one or more planar truss units constructed of curved/arched members (forming a circular ring) to form a rounded or folded structure (as seen in Figures 26A-26D and paragraphs [0017], [0127-0128], [0138], [0148], [0154]) that would closely match the curved profile of the joint (paragraphs [0017], [0127-0128], [0138], [0148], [0154]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the straight struts to be curved as taught by Hunt et al. (as evidenced by the extrinsic evidence provided in paragraph [0063]) to form a rounded structure that would closely match the curved profile of the joint.
Regarding Claims 37, 52, Hunt et al. discloses the intended bending regions surround the at least one structural element of the second group in a polygonal manner, more particularly in the shape of a triangle (paragraphs [0038], [0041], [0054] and [0076]).
Regarding Claim 38, 53, Hunt et al. discloses the intended bending regions (first structural regions 108a, 108c) are in each case in rows, more particularly in the form of rows arranged in parallel to one another (as seen in Figures 1A and 5A-5D and paragraphs [0010] and [0035]).
Regarding Claim 41, Hunt et al. discloses the intended bending regions are connected to one another at least in part via one or more structural elements of the second group (as seen in Figures 1A, 5A-5D, the outer perimeter struts are connected to the second group of struts in the center).
Regarding Claims 42, 43, 54, 55, Hunt et al. discloses at least a portion of the surfaces of the implant is coated/treated with a protein material intended to promote bone growth and/or bone adhesion, therefore disclosing that the first or second group comprises a non- resorbable material (paragraphs [0051], [0064]) or can be a polymer (paragraph [0036]).
Regarding Claim 48, Hunt et al. discloses wherein the planar structure is a sheet shaped planar structure (formed from a planar truss within a two-dimensional plane).
Regarding Claim 49, Hunt et al. discloses wherein structural elements of the first group that are connected to one another form a number of intended bending regions of the planar structure (as seen in the Figure 1A and 5A-5D, the resulting structure develops from a two-dimensional planar struss and forms into a 3-D structure).
Regarding Claims 44, 56, 57, Hunt et al. discloses wherein the structural elements of the first or second group or a coating of the structural elements of the first or second group contains an additive, wherein the additive is at least is a bone growth factor (see paragraph [0051-0052]).

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt U.S. Publication 2014/0121776 A1 as applied to claim 24 above, and further in view of Kim et al. U.S. Patent 7,905,921 B2.
Regarding Claim 47, as described supra, Hunt et al. discloses the first group of struts are formed from a material that is different from the material used to form the second group of struts, wherein these different physical properties in an implant is used to help optimize the distribution of stress throughout the implant (paragraphs [0010] and [0074]). However, Hunt et al. does not expressly disclose wherein the structural elements of the first group are elastic. Kim et al. teaches medical product in the same field of endeavor for a bone cavity (abstract and as seen in Figures 1a-3C and 7), wherein the medical product comprises a first group of structural elements 21 forming a number of intended bending regions (forming a curved outer ring) formed of an elastic material (column 9, lines 30-67 and column 10, lines 1-50) and a second group 23 formed of a polymer for the purpose of mimicking the mechanical properties of the natural intervertebral disc (column 10, lines 1-50). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hunt’s first group to be elastic as taught by Kim for the purpose of mimicking the mechanical properties of the natural intervertebral disc.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774